—Judgment, Supreme Court, New York County (Edward Greenfield, J.), entered on or about October 14, 1992, which denied and dismissed the petition to vacate an arbitration award, directing petitioner to pay respondent $95,510.00, and confirmed that award unanimously affirmed, with costs.
It is within the sound discretion of the arbitrators to grant or refuse an adjournment (Matter of Kool Air Sys. [Syosset Institutional Bldrs.], 22 AD2d 672), and the party seeking to avoid the award has the burden of establishing by clear and convincing proof that the arbitrators abused that discretion and that their decision amounts to misconduct (Matter of Herskovitz [Kaye Assocs.], 170 AD2d 272). In this case, petitioner set forth no evidence, either before the arbitrators or in the subsequent judicial proceeding, with respect to why the three week adjournment already granted was not adequate. Accordingly, the IAS Court properly confirmed the arbitration award (see, Matter of Herskovitz [Kaye Assocs.], supra; Doris Trading Corp. v Melody Knitting Mills, 172 AD2d 399). Concur—Sullivan, J. P., Milonas, Ellerin and Asch, JJ.